

EXHIBIT 10.40
GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000
Opening Transaction
To:


Omnicare, Inc.
900 Omnicare Center
201 E. Fourth Street
Cincinnati, OH 45202
A/C:
42736389
From:
Goldman, Sachs & Co.
Re:
Accelerated Stock Buyback
Ref. No:
SDB4166216076
Date:
November 29, 2012
 
 

This confirmation (this “Confirmation”), dated as of November 29, 2012 is
intended to set forth certain terms and provisions of the Transaction (the
“Transaction”) entered into between Goldman, Sachs & Co. (“GS&Co.”) and
Omnicare, Inc. (“Counterparty”). This Confirmation shall constitute a
“Confirmation” as referred to in the Agreement specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. This
Confirmation evidences a complete binding agreement between Counterparty and
GS&Co. as to the subject matter and terms of the Transaction to which this
Confirmation relates and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.
This Confirmation supplements, forms a part of, and is subject to an agreement
in the form of the ISDA 2002 Master Agreement (the “Agreement”) as if GS&Co. and
Counterparty had executed the Agreement on the date of this Confirmation (but
without any Schedule except for (A) the election of New York law (without
reference to its choice of laws doctrine other than Title 14 of Article 5 of the
New York General Obligations Law) as the governing law and US Dollars (“USD”) as
the Termination Currency, (B) the election that subparagraph (ii) of
Section 2(c) will not apply to the Transaction, (C) the election that the “Cross
Default” provisions of Section 5(a)(vi) shall apply to Counterparty and GS&Co.
with a “Threshold Amount”, in each case, of USD 50 million; provided that
Section 5(a)(vi) is amended by (x) deleting the phrase “, or becoming capable at
such time of being declared,” from the seventh line thereof and (y) adding the
following language at the end of such Section 5(a)(vi): “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (i) the default was caused solely by error or omission of an
administrative or operational nature; (ii) funds were available to enable the
party to make the payment when due; and (iii) the payment is made within two
Local Business Days of such party’s receipt of written notice of its failure to
pay.”, (D) the designation of the General Guarantee Agreement dated January 30,
2006 made by The Goldman Sachs Group, Inc. (“GS Group”) in favor of each person
to whom GS&Co. may owe any Obligations (as defined in the General Guarantee
Agreement) and filed as Exhibit 10.45 to GS Group’s Form 10-K for the fiscal
year ended November 25, 2005 and any successor guarantee by GS Group in favor of
each person to whom GS&Co. may owe any Obligations (as defined in the General
Guarantee Agreement) as a Credit Support Document under the Agreement and (E)
the designation of GS Group as a Credit Support Provider in relation to GS&Co.
under the Agreement).
The Transaction shall be the sole Transaction under the Agreement. If there
exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant




--------------------------------------------------------------------------------



to which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.
All provisions contained or incorporated by reference in the Agreement shall
govern this Confirmation except as expressly modified herein.
If, in relation to the Transaction to which this Confirmation relates, there is
any inconsistency between the Agreement, this Confirmation and the Equity
Definitions, the following will prevail in the order of precedence indicated:
(i) this Confirmation; (ii) the Equity Definitions; and (iii) the Agreement.
1.The Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that shall
govern the Transaction.
General Terms:
Trade Date:
As set forth in Schedule 1 to this Confirmation.

Buyer:
Counterparty

Seller:
GS&Co.

Shares:
Common stock, par value $1.00 per share, of Counterparty (Ticker: OCR)

Exchange:
New York Stock Exchange

Related Exchange(s):
All Exchanges.

Prepayment\Variable
Obligation:
Applicable



Prepayment Amount:
As set forth in Schedule 1 to this Confirmation.

Prepayment Date:
As set forth in Schedule 1 to this Confirmation.



Valuation:
VWAP Price:
For any Exchange Business Day, as determined by the Calculation Agent based on
the “New York” 10b-18 volume weighted average price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “OCR.N <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the Calculation Agent’s commercially reasonable judgment, manifestly incorrect,
such VWAP Price shall be as reasonably determined by the Calculation Agent using
a volume weighted average method. For purposes of calculating the VWAP Price,
the Calculation Agent will include only those trades that are reported during
the period of time during which Counterparty could purchase its own shares under
Rule 10b-18(b)(2) and are effected pursuant to the conditions of Rule 10b-18


2
    

--------------------------------------------------------------------------------



(b)(3), each under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (such trades, “Rule 10b-18 eligible transactions”).
Forward Price:
The average of the VWAP Prices for the Exchange Business Days in the Calculation
Period, subject to “Valuation Disruption” below.

Forward Price
Adjustment Amount:
As set forth in Schedule 1 to this Confirmation.

Calculation Period:
The period from and including the Calculation Period Start Date to and including
the Termination Date, but excluding the period from and including February 11,
2013 to and including March 11, 2013.

Calculation Period Start Date:
As set forth in Schedule 1 to this Confirmation.



Termination Date:
The Scheduled Termination Date; provided that GS&Co. shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of any such designation prior to 11:59 p.m. New York City
time on the Exchange Business Day immediately following the designated
Accelerated Termination Date.

Scheduled Termination Date:
As set forth in Schedule 1 to this Confirmation, subject to postponement as
provided in “Valuation Disruption” below.

First Acceleration Date:
As set forth in Schedule 1 to this Confirmation.

Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Scheduled Termination Date by a number of Exchange Business Days up
to the number of Disrupted Days that occur during such period, or (ii) in the
Settlement Valuation Period, the Calculation Agent may extend the Settlement
Valuation Period by a number of Exchange Business Days up to the number of
Disrupted Days that occur during such period. If any such Disrupted Day is a
Disrupted Day because of a Market Disruption Event (or a deemed Market
Disruption Event as provided herein), the Calculation Agent shall reasonably
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day taking
into account the nature

3
    

--------------------------------------------------------------------------------



and duration of the relevant Market Disruption Event, and the weighting of the
VWAP Price for the relevant Exchange Business Days during the Calculation Period
or the Settlement Valuation Period, as the case may be, shall be adjusted in a
commercially reasonable manner by the Calculation Agent for purposes of
determining the Forward Price or the Settlement Price, as the case may be, with
such adjustments based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares. Any Scheduled Trading Day on which the Exchange is scheduled to close
prior to its normal close of trading shall be deemed to be a Disrupted Day in
full.
If a Disrupted Day occurs during the Calculation Period or the Settlement
Valuation Period, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day, then the Calculation Agent, in its
good faith and commercially reasonable discretion, may deem such ninth Scheduled
Trading Day to be an Exchange Business Day that is not a Disrupted Day and
determine the VWAP Price for such ninth Scheduled Trading Day using its good
faith estimate of the value of the Shares on such ninth Scheduled Trading Day
based on the volume, historical trading patterns and price of the Shares and
such other factors as it deems appropriate.
Settlement Terms:    
Settlement Procedures:
If the Number of Shares to be Delivered is positive, Physical Settlement shall
be applicable; provided that GS&Co. does not, and shall not, make the agreement
or the representations set forth in Section 9.11 of the Equity Definitions
related to the restrictions imposed by applicable securities laws with respect
to any Shares delivered by GS&Co. to Counterparty under the Transaction. If the
Number of Shares to be Delivered is negative, then the Counterparty Settlement
Provisions in Annex A shall apply.

Number of Shares
to be Delivered:
A number of Shares equal to (x)(a) the Prepayment Amount divided by (b) the
Divisor Amount minus (y) the number of Initial Shares.

Divisor Amount:
The greater of (i) the Forward Price minus the Forward Price Adjustment Amount
and (ii) $1.00.

Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:
If the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the Termination Date.

Settlement Currency:
USD

Initial Share Delivery:
GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.


4
    

--------------------------------------------------------------------------------





Initial Share Delivery Date:
As set forth in Schedule 1 to this Confirmation.



Initial Shares:
As set forth in Schedule 1 to this Confirmation.

Share Adjustments:
Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for the Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in good faith and in
its commercially reasonable discretion, adjust any relevant terms of the
Transaction to the extent necessary to account for the economic effect on the
Transaction of such postponement.
Extraordinary Dividend:
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or value of
which (as determined by the Calculation Agent), when aggregated with the amount
or value (as determined by the Calculation Agent) of any and all previous
Dividends with ex-dividend dates occurring in the same calendar quarter, exceeds
the Ordinary Dividend Amount.

Ordinary Dividend Amount:
As set forth in Schedule 1 to this Confirmation.

Method of Adjustment:
Calculation Agent Adjustment

Early Ordinary Dividend
Payment:
If an ex-dividend date for any Dividend that is not an Extraordinary Dividend
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Period (as defined below) and is prior to the Scheduled Ex-Dividend
Date for such calendar quarter, the Calculation Agent shall make such adjustment
to the exercise, settlement, payment or any other terms of the Transaction as
the Calculation Agent in good faith and in a commercially reasonable manner
determines appropriate to account for the economic effect on the Transaction of
such event.

Scheduled Ex-Dividend
Dates:
As set forth in Schedule 1 to this Confirmation.

Extraordinary Events:
Consequences of
Merger Events:    


(a)
Share-for-Share:        Modified Calculation Agent Adjustment

(b)
Share-for-Other:        Cancellation and Payment

(c)
Share-for-Combined:    Component Adjustment


5
    

--------------------------------------------------------------------------------



Tender Offer:
Applicable; provided that (i) Section 12.1(l) of the Equity Definitions shall be
amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

Consequences of
Tender Offers:    


(a)
Share-for-Share:    Modified Calculation Agent Adjustment or Cancellation and
Payment, at the election of GS&Co.

(b)
Share-for-Other:    Modified Calculation Agent Adjustment or Cancellation and
Payment, at the election of GS&Co.

(c)
Share-for-Combined:    Modified Calculation Agent Adjustment or Cancellation and
Payment, at the election of GS&Co.

Nationalization,
Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.

Additional Disruption Events:
(a)
Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”, (ii) by replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position” and (iii) by
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date”;
provided further that (i) any determination as to whether (A) the adoption of or
any change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof the words


6
    

--------------------------------------------------------------------------------



“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”.
(b)
Failure to Deliver:    Applicable

(c)
Insolvency Filing:    Applicable

(d)
Loss of Stock Borrow:    Applicable

Maximum Stock Loan Rate:    100 basis points per annum
Hedging Party:            GS&Co.
(e)
Increased Cost of Stock Borrow:    Applicable

Initial Stock Loan Rate:    25 basis points per annum
Hedging Party:    GS&Co.
Determining Party:    For all Extraordinary Events, GS&Co.; provided that, upon
receipt of written request from Counterparty, Determining Party shall promptly
(but in no event later than within five (5) Exchange Business Days from the
receipt of such request) provide Counterparty with a written explanation
describing in reasonable detail any determination made by Determining Party
(including any quotations, market data or information from internal sources used
in making such calculations, but without requiring any disclosure of
confidential information or GS&Co.’s proprietary models or any information that
GS&Co. determines, based on the advice of counsel, is subject to a duty, whether
arising by contract, regulation or operation of law, of confidentiality GS&Co.
owes to any third party). Whenever Determining Party is required to act or to
exercise judgment in any way, it will do so in good faith and in a commercially
reasonable manner.

7
    

--------------------------------------------------------------------------------



Additional Termination Event(s):
The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and the Transaction as the Affected Transaction.

Relevant Dividend Period:
The period from and including the Calculation Period Start Date to and including
the Relevant Dividend Period End Date.

Relevant Dividend Period
End Date:
If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date.

Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:
Applicable



Transfer:
Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under the Transaction, in whole or in part, to an affiliate
of GS&Co. whose obligations are guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty, so long as:

    
(i)    if the transferee is not a U.S. entity, the transferee makes appropriate
payee tax representations to Counterparty to support the result stated in clause
(iii) below;
(ii)    no Event of Default or Termination Event shall then have occurred and be
continuing or arise solely as a result of such transfer; and
(iii)    (A) Counterparty will not, as a result of such transfer, be required to
pay to the transferee an amount in respect of an Indemnifiable Tax under Section
2(d)(i)(4) of the Agreement greater than the amount which Counterparty would
have been required to pay to GS&Co. in the absence of such transfer and (B) the
transferee will not, as a result of such transfer as of the date of such
transfer, be required to withhold or deduct on account of an Indemnifiable Tax
under Section 2(d)(i)(4) of the Agreement amounts in excess of those which
GS&Co. would have been required to so withhold or deduct.


GS&Co. Payment Instructions:
Chase Manhattan Bank New York

For A/C Goldman, Sachs & Co.
A/C #930-1-011483
ABA: 021-000021


Counterparty’s Contact Details
for Purpose of Giving Notice:
To be provided by Counterparty

    
GS&Co.’s Contact Details for
Purpose of Giving Notice:
Goldman, Sachs & Co.

200 West Street
New York, NY 10282-2198
Attention: Michael Voris, Equity Capital Markets
Telephone: +1-212-902-4895
Facsimile: +1-212-291-5027

8
    

--------------------------------------------------------------------------------



Email: michael.voris@gs.com


With a copy to:


Attention: Bryan Goldstein, Equity Capital Markets
Telephone: +1-212-855-9696
Facsimile: +1-212-256-5456
Email: bryan.goldstein@gs.com


And email notification to the following address:
Eq-derivs-notifications@am.ibd.gs.com


Calculation Agent:
GS&Co.; provided that, following the occurrence of an Event of Default of the
type specified in Section 5(a)(vii) of the Agreement with respect to which
GS&Co. is the Defaulting Party, Counterparty shall have the right to designate a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act, during the period commencing on the date such Event of
Default occurred and ending on the Early Termination Date with respect to such
Event of Default, as the Calculation Agent. Following any determination or
calculation by the Calculation Agent hereunder, upon a written request by
Counterparty, the Calculation Agent will, as promptly as practicable (but in any
event no later than five (5) Exchange Business Days following the later of (i)
the date of such written request and (ii) the date of such determination or
calculation), provide to Counterparty by e-mail, to the e-mail address provided
by Counterparty in such written request, a report (in a commonly used file
format for the storage and manipulation of financial data without disclosing any
proprietary models of the Calculation Agent or any information that GS&Co.
determines, based on the advice of counsel, is subject to a duty, whether
arising by contract, regulation or operation of law, of confidentiality GS&Co.
owes to any third party) displaying in reasonable detail the basis for such
determination or calculation.

2.    Additional Mutual Representations of Each Party. In addition to the
representations in the Agreement, each party represents to the other party that:
(a)    Eligible Contract Participant. It is an “eligible contract participant”,
as defined in the U.S. Commodity Exchange Act (as amended), and is entering into
the Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.
(b)    Accredited Investor. Each party acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof. Accordingly, each party represents to the other that (i) it has
the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined under Regulation D under the
Securities Act and (iii) the disposition of the Transaction is restricted under
this Confirmation, the Securities Act and state securities laws.
3.    Additional Representations and Covenants of Counterparty. In addition to
the representations and covenants in the Agreement, Counterparty represents and
covenants to GS&Co. that:
(a)    The purchase or writing of the Transaction will not violate Rule 13e-1 or
Rule 13e-4 under the Exchange Act.
(b)    It is not entering into, nor making any election with respect to, the
Transaction (i) on the basis of, and is not aware of, any material non-public
information with respect to the Shares (ii) in anticipation of, in connection
with, or to facilitate, a distribution of its securities, a self tender offer or
a third-party tender offer or (iii) to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for the
Shares) or to raise

9
    

--------------------------------------------------------------------------------



or depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for the Shares).
(c)    The Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program.
(d)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither GS&Co. nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of the Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.
(e)    As of (i) the date hereof and (ii) the Trade Date for the Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
(f)    Counterparty shall report the Transaction as required under the Exchange
Act and the rules and regulations thereunder.
(g)    The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for the Transaction unless Counterparty has provided written notice to GS&Co. of
such restricted period not later than the end of the Scheduled Trading Day
immediately preceding the first day of such “restricted period”; Counterparty
acknowledges that any such notice may cause a Disrupted Day to occur pursuant to
Section 4 below; accordingly, Counterparty acknowledges that its delivery of
such notice must comply with the standards set forth in Section 5 below.
“Regulation M Period” means (i) the Relevant Period (as defined below) and (ii)
the Settlement Valuation Period, if any, for the Transaction.
“Relevant Period” means the period commencing on the Calculation Period Start
Date and ending on the earlier of (i) the Scheduled Termination Date and (ii)
the last Additional Relevant Day (as specified in Schedule 1 to this
Confirmation), or such earlier day as elected by GS&Co. and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below), but excluding the period from and
including February 11, 2013 to and including March 11, 2013.


(h)    As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date and the Settlement Date for the Transaction, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.


(i)    Counterparty is not and, after giving effect to the Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.
(j)    Counterparty has not and will not enter into agreements similar to the
Transaction described herein where any initial hedge period, calculation period,
relevant period or settlement valuation period (each however defined) in such
other transaction will overlap at any time (including as a result of extensions
in such initial hedge period, calculation period, relevant period or settlement
valuation period as provided in the relevant agreements) with any Relevant
Period or, if applicable, any Settlement Valuation Period under this
Confirmation. In the event that the initial hedge period, relevant period,
calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Confirmation as a result of any

10
    

--------------------------------------------------------------------------------



postponement of the Scheduled Termination Date or extension of the Settlement
Valuation Period pursuant to “Valuation Disruption” above, Counterparty shall
promptly amend such transaction to avoid any such overlap. In the event that the
initial hedge period, relevant period, calculation period or settlement
valuation period in any other similar transaction overlaps with any Relevant
Period or, if applicable, Settlement Valuation Period under this Confirmation as
a result of any postponement or extension of such initial hedge period, relevant
period, calculation period or settlement valuation period pursuant to the terms
of such other transaction, Counterparty shall promptly (and in any event prior
to 8:00 a.m. New York City time on the first Exchange Business Day of such
overlap) so notify GS&Co. Counterparty acknowledges that any such overlap may
cause a deemed Market Disruption Event under the Transaction pursuant to Section
4 below; accordingly, Counterparty acknowledges that if it takes any action that
causes such an overlap, it will do so in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5.
3A.    Additional Representations and Covenants of GS&Co. In addition to the
representations and covenants in the Agreement, GS&Co. represents and covenants
to Counterparty that:
(a)    GS&Co. has implemented and will at all relevant times maintain reasonable
policies and procedures, taking into consideration the nature of its business,
to ensure that individuals making investment decisions on behalf of GS&Co.
related to the Transaction do not have access to material non-public information
regarding Counterparty that may be in possession of other individuals at GS&Co.
(b)    GS&Co. is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares), in each case in violation of the Exchange Act.
4.    Regulatory Disruption. In the event that GS&Co. concludes, in its good
faith and reasonable discretion and based on the advice of counsel, that it is
appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by GS&Co., but provided that such requirements, policies or procedures
relate to legal or regulatory issues and are generally applicable in similar
situations and applied to the Transaction in a non-discriminatory manner), for
it to refrain from or decrease any market activity on any Scheduled Trading Day
or Days during the Calculation Period or, if applicable, the Settlement
Valuation Period, GS&Co. may by written notice to Counterparty elect to deem
that a Market Disruption Event has occurred and will be continuing on such
Scheduled Trading Day or Days, and shall subsequently promptly notify (and
without limiting the generality of the foregoing, shall use reasonable efforts
to do so within one Exchange Business Day) Counterparty in writing of any
determination by GS&Co. that it may resume market activity in connection with
the Transaction.
5.    10b5-1 Plan.
(a)    Counterparty represents and covenants to GS&Co. that it is entering into
this Confirmation and the Transaction hereunder in good faith and not as part of
a plan or scheme to evade the prohibitions of Rule 10b5-1 under the Exchange Act
(“Rule 10b5-1”) or any other antifraud or anti-manipulation provisions of the
federal or applicable state securities laws and that it has not entered into or
altered and will not enter into or alter any corresponding or hedging
transaction or position with respect to the Shares. Counterparty acknowledges
that it is the intent of the parties that the Transaction entered into under
this Confirmation comply with the requirements of paragraphs (c)(1)(i)(A) and
(B) of Rule 10b5-1 and the Transaction entered into under this Confirmation
shall be interpreted to comply with the requirements of Rule 10b5-1(c).
(b)    Counterparty covenants to GS&Co. that it will not seek to control or
influence GS&Co.’s decision to make any “purchases or sales” (within the meaning
of Rule 10b5-1(c)(1)(i)(B)(3)) under the Transaction entered into under this
Confirmation, including, without limitation, GS&Co.’s decision to enter into any
hedging transactions. Counterparty represents that it has consulted with its own
advisors as to the legal aspects of its adoption and implementation of this
Confirmation under Rule 10b5-1.

11
    

--------------------------------------------------------------------------------



(c)    Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Confirmation must be effected in accordance with
the requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.
6.    Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of GS&Co., directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Relevant Period or, if applicable,
Settlement Valuation Period, except (a) direct or indirect purchases of Shares
through GS&Co.; (b) receipt of Shares in settlement of the capped call
transactions entered into on March 29, 2012 pursuant to the terms of those
transactions (it being understood, for the avoidance of doubt, that the
prohibitions set forth in this Section 6 shall not apply to market activity by
Counterparty’s counterparties to the capped call transactions that is, to the
knowledge of Counterparty based on the terms of the agreement governing the
capped call transactions, for such counterparties’ own account in connection
with the capped call transactions); and (c) direct or indirect purchases of
Shares that are not solicited by or on behalf of Counterparty, its affiliate or
affiliated purchasers and not executed in the open market or expected to result
in market purchases; provided that this Section 6 shall not (i) limit
Counterparty’s ability, pursuant to its employee incentive plan or dividend
reinvestment program, to re-acquire Shares from employees in connection with
such plan or program, (ii) limit Counterparty’s ability to withhold shares to
cover tax liabilities associated with such a plan, (iii) prohibit any purchases
effected by or for an issuer “plan” by an “agent independent of the issuer”
(each as defined in Rule 10b-18), (iv) otherwise restrict Counterparty’s or any
of its affiliates’ ability to repurchase Shares under privately negotiated
transactions with any of its employees, officers, directors or affiliates that
are not expected to result in market transactions or (v) limit Counterparty’s
ability to grant stock and options to “affiliated purchasers” (as defined in
Rule 10b-18) or the ability of such affiliated purchasers to acquire such stock
or options, in connection with Counterparty’s compensation policies for
directors, officers and employees or any agreements with respect to the
compensation of directors, officers or employees of any entities that are
acquisition targets of Counterparty, and in connection with any such purchase
Counterparty will be deemed to represent to GS&Co. that such purchase does not
constitute a “Rule 10b-18 purchase” (as defined in Rule 10b-18).
7.    Special Provisions for Merger Transactions. Notwithstanding anything to
the contrary herein or in the Equity Definitions:
(a)    Counterparty agrees that it:
(i)    shall, during the period commencing on the Trade Date through the end of
the Relevant Period or, if applicable, the Settlement Valuation Period for the
Transaction, notify GS&Co. (A) prior to the opening of the regular trading
session on the Exchange on any day on which Counterparty makes, or permits to be
made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any Merger Transaction or potential Merger Transaction (a “Public
Announcement”), if such Public Announcement will be made during such regular
trading session on the Exchange on such day; or (B) prior to making such Public
Announcement, if such Public Announcement will be made outside of a regular
trading session on the Exchange on any day;
(ii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify GS&Co. following any such Public
Announcement that such Public Announcement has been made; provided that failure
to provide such notice, notwithstanding Section 5(a)(ii)(1) of the Agreement,
will not be an Event of Default; and
(iii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide GS&Co. with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the

12
    

--------------------------------------------------------------------------------



announcement date that were not effected through GS&Co. or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act that were not effected through GS&Co. or its affiliates
for the three full calendar months preceding the date of such Public
Announcement. In addition, Counterparty shall promptly notify GS&Co. of the
earlier to occur of the completion of the relevant Merger Transaction and the
completion of the vote by target shareholders; provided that failure to provide
such notice, notwithstanding Section 5(a)(ii)(1) of the Agreement, will not be
an Event of Default.
(b)    Counterparty acknowledges that a Public Announcement may cause the terms
of the Transaction to be adjusted or the Transaction to be terminated;
accordingly, Counterparty acknowledges that in making any Public Announcement,
it must comply with the standards set forth in Section 5 above.
(c)    Upon the occurrence of any Public Announcement (whether made by
Counterparty or a third party) GS&Co. in its sole discretion may (i) make
commercially reasonable adjustments to the terms of the Transaction to account
for the economic effect on the Transaction of such Public Announcement,
including, without limitation, the Scheduled Termination Date or the Forward
Price Adjustment Amount, and/or suspend the Calculation Period and/or any
Settlement Valuation Period or (ii) treat the occurrence of such Public
Announcement as an Additional Termination Event with Counterparty as the sole
Affected Party and the Transaction as the Affected Transaction and with the
amount under Section 6(e) of the Agreement determined taking into account the
fact that the Calculation Period or Settlement Valuation Period, as the case may
be, had fewer Scheduled Trading Days than originally anticipated.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
8.    Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for the Transaction, then the Calculation Agent shall make such adjustments to
the exercise, settlement, payment or any other terms of the Transaction as the
Calculation Agent determines appropriate, at such time or at multiple times as
the Calculation Agent determines appropriate, to account for the economic effect
on the Transaction of such Acquisition Transaction Announcement (including
adjustments to account for changes in volatility, expected dividends, stock loan
rate and liquidity relevant to the Shares or to the Transaction) If an
Acquisition Transaction Announcement occurs after the Trade Date, but prior to
the First Acceleration Date of the Transaction, the First Acceleration Date
shall be the date of such Acquisition Transaction Announcement.
(b)     “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the good faith and commercially
reasonable judgment of the Calculation Agent may result in an Acquisition
Transaction or (v) any announcement of any material change or amendment to any
previous Acquisition Transaction Announcement (including any announcement of the
abandonment of any such previously announced Acquisition Transaction, agreement,
letter of intent, understanding or intention). For the avoidance of doubt,
announcements as used in the definition of Acquisition Transaction Announcement
refer to any public announcement whether made by the Issuer or a third party.
(c)    “Acquisition Transaction” means (i) any Merger Event (for purposes of
this definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “25%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 25% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal

13
    

--------------------------------------------------------------------------------



obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).
9.
Acknowledgments. (a) The parties hereto intend for:

(i)    the Transaction to be a “securities contract” as defined in Section
741(7) of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B)
of the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;
(ii)    the Agreement to be a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code;
(iii)    a party’s right to liquidate, terminate or accelerate the Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of the Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and
(iv)    all payments for, under or in connection with the Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).
(b)    Counterparty acknowledges that:
(i)    during the term of the Transaction, GS&Co. and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to the Transaction;
(ii)    GS&Co. and its affiliates may also be active in the market for the
Shares and derivatives linked to the Shares other than in connection with
hedging activities in relation to the Transaction, including acting as agent or
as principal and for its own account or on behalf of customers;
(iii)    GS&Co. shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;
(iv)    any market activities of GS&Co. and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and
(v)    the Transaction is a derivatives transaction in which it has granted
GS&Co. an option; GS&Co. may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the Transaction.
(c)    Counterparty:
(i)    is an “institutional account” as defined in FINRA Rule 4512(c);
(ii)    is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities, and will exercise independent judgment in evaluating the
recommendations of GS&Co. or its associated persons; and

14
    

--------------------------------------------------------------------------------



(iii)    will notify GS&Co. if any of the statements contained in clause (i) or
(ii) of this Section 9(c) ceases to be true.
10.    Credit Support Documents. The parties hereto acknowledge that the
Transaction hereunder is not secured by any collateral that would otherwise
secure the obligations of Counterparty herein or pursuant to the Agreement.
11.    No Set-off. Obligations under the Agreement shall not be set off by
either party against any other obligations of the other party or that other
party’s affiliates, whether arising under the Agreement or any other agreement
between the parties by operation of law or otherwise.
12.    Delivery of Shares. Notwithstanding anything to the contrary herein,
GS&Co. may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.
13.    Early Termination. In the event that an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to the Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, Counterparty may,
no later than the Early Termination Date or the date on which the Transaction is
terminated, elect to deliver or for GS&Co. to deliver, as the case may be, to
the other party a number of Shares (or, in the case of a Merger Event, a number
of units, each comprising the number or amount of the securities or property
that a hypothetical holder of one Share would receive in such Merger Event (each
such unit, an “Alternative Delivery Unit” and, the securities or property
comprising such unit, “Alternative Delivery Property”)) with a value equal to
the Payment Amount, as determined by the Calculation Agent (and the parties
agree that, in making such determination of value, the Calculation Agent may
take into account a number of factors, including the market price of the Shares
or Alternative Delivery Property on the date of early termination and, if such
delivery is made by GS&Co., the prices at which GS&Co. purchases Shares or
Alternative Delivery Property to fulfill its delivery obligations under this
Section 13); provided that in determining the composition of any Alternative
Delivery Unit, if the relevant Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. If such delivery is made by
Counterparty, paragraphs 2 through 7 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement applied, the
Cash Settlement Payment Date were the Early Termination Date and the Forward
Cash Settlement Amount were zero (0) minus the Payment Amount owed by
Counterparty.
14.    Calculations and Payment Date upon Early Termination. Notwithstanding
anything to the contrary herein or in Section 6 of the Agreement or the Equity
Definitions, if Counterparty elects to receive Shares or Alternative Delivery
Property in accordance with Section 13, such Shares or Alternative Delivery
Property shall be delivered by GS&Co as promptly as commercially reasonably
practicable on or following the relevant Early Termination Date.
15.    Automatic Termination Provisions. Notwithstanding anything to the
contrary in Section 6 of the Agreement, an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction as the Affected
Transaction will automatically occur without any notice or action by GS&Co. or
Counterparty if the price of the Shares on the Exchange at any time falls below
such Termination Price, and the Exchange Business Day that the price of the
Shares on the Exchange at any time falls below the Termination Price will be the
“Early Termination Date” for purposes of the Agreement.
16.    Delivery of Cash. For the avoidance of doubt, nothing in this
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transaction contemplated by this Confirmation
following payment by Counterparty of the relevant Prepayment Amount, except in
circumstances where the required cash settlement thereof is permitted for
classification of the contract as equity by ASC 815-40, Derivatives and Hedging
– Contracts in Entity’s Own Equity, as in effect on the relevant Trade Date
(including, without limitation, where

15
    

--------------------------------------------------------------------------------



Counterparty so elects to deliver cash or fails timely to elect to deliver
Shares or Alternative Delivery Property in respect of the settlement of the
Transaction).
17.    Claim in Bankruptcy. GS&Co. acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.
18.    Governing Law. The Agreement, this Confirmation and all matters arising
in connection with the Agreement and this Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law).
19.    Illegality. The parties agree that, for the avoidance of doubt, for
purposes of Section 5(b)(i) of the Agreement, “any applicable law” shall include
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules
and regulations promulgated thereunder and any similar law or regulation,
without regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.
20.
Offices.

(a)    The Office of GS&Co. for the Transaction is: 200 West Street, New York,
New York 10282-2198.    
(b)    The Office of Counterparty for the Transaction is: 900 Omnicare Center,
201 E. Fourth Street, Cincinnati, Ohio 45202.
21.    Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction hereunder by, among other things, the mutual waivers and
certifications provided herein.
22.    Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in
its entirety and replaced by the following:
“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or the Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in this Confirmation or this
Agreement precludes either party from bringing Proceedings in any other
jurisdiction if (A) the courts of the State of New York or the United States of
America for the Southern District of New York lack jurisdiction over the parties
or the subject matter of the Proceedings or declines to accept the Proceedings
on the grounds of lacking such jurisdiction; (B) the Proceedings are commenced
by a party for the purpose of enforcing against the other party’s property,
assets or estate any decision or judgment rendered by any court in which
Proceedings may be brought as provided hereunder; (C) the Proceedings are
commenced to appeal any such court’s decision or judgment to any higher court
with competent appellate jurisdiction over that court’s decisions or judgments
if that higher court is located outside the State of New York or Borough of
Manhattan, such as a federal court of appeals or the U.S. Supreme Court; or (D)
any suit, action or proceeding has been commenced in another jurisdiction by or
against the other party or against its property, assets or estate and, in order
to exercise or protect its rights, interests or remedies under this Agreement or
this Confirmation, the party (1) joins,

16
    

--------------------------------------------------------------------------------



files a claim, or takes any other action, in any such suit, action or
proceeding, or (2) otherwise commences any Proceeding in that other jurisdiction
as the result of that other suit, action or proceeding having commenced in that
other jurisdiction.”
23.    Counterparts. This Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Confirmation by signing and delivering one or more
counterparts.
(i)    

17
    

--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us by facsimile to
the Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.


Yours faithfully,
GOLDMAN, SACHS & CO.
By:                         
    Authorized Signatory
Agreed and Accepted By:
OMNICARE, INC.
By:        

Name:

Title:







    

--------------------------------------------------------------------------------



ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1.    The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Confirmation:
Settlement Currency:
USD

Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to GS&Co. in
writing on the date it notifies GS&Co. of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

Electing Party:
Counterparty

Settlement Method
Election Date:
The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be.

Default Settlement Method:
Cash Settlement

Forward Cash Settlement
Amount:
The Number of Shares to be Delivered multiplied by the Settlement Price.



Settlement Price:
The average of the VWAP Prices for the Exchange Business Days in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the
Confirmation.



Settlement Valuation Period:
A number of Scheduled Trading Days selected by GS&Co. in good faith and its
commercially reasonable discretion, beginning on the Scheduled Trading Day
immediately following the earlier of (i) the Scheduled Termination Date or (ii)
the Exchange Business Day immediately following the Termination Date.

Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.




    


    

--------------------------------------------------------------------------------



Cash Settlement
Payment Date:
The date one Settlement Cycle following the last day of the Settlement Valuation
Period.

Net Share Settlement
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.



2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares’ value based on the realizable market value thereof to
GS&Co. (which value shall, in the case of Unregistered Settlement Shares, take
into account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent.


3.    Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:
(a)    (1) a registration statement (which may be a shelf registration statement
filed pursuant to Rule 415 under the Securities Act) covering public resale of
the Registered Settlement Shares by GS&Co. (the “Registration Statement”) shall
have been filed with the Securities and Exchange Commission under the Securities
Act and been declared or otherwise become effective on or prior to the date of
delivery, and no stop order shall be in effect with respect to the Registration
Statement; and (2) a prospectus relating to the Registered Settlement Shares
(including any prospectus supplement thereto, the “Prospectus”) shall have been
delivered to GS&Co. on or prior to the date of delivery;
(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be commercially reasonably satisfactory to GS&Co.;
(c)    as of or prior to the date of delivery, GS&Co. and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
GS&Co., in its discretion; provided that, prior to receiving or being granted
access to any such information, GS&Co. and its agents may be required by
Counterparty to enter into a customary nondisclosure agreement with Counterparty
in respect of any such due diligence investigation; and
(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with GS&Co. in connection with the public resale of
the Registered Settlement Shares by GS&Co. substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance commercially reasonably satisfactory to GS&Co., which Underwriting
Agreement shall include, without limitation, provisions substantially similar to
those contained in such underwriting agreements relating, without limitation, to
the indemnification of, and contribution in connection with the liability of,
GS&Co. and its affiliates and the provision of customary opinions, accountants’
comfort letters and lawyers’ negative assurance letters.
4.    If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:
(a)    all Unregistered Settlement Shares shall be delivered to GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;
(b)    as of or prior to the date of delivery, GS&Co. and any potential
purchaser of any such shares from GS&Co. (or any affiliate of GS&Co. designated
by GS&Co.) identified by GS&Co. shall be afforded a

2
    

--------------------------------------------------------------------------------



commercially reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for private placements, of
similar size, of equity securities (including, without limitation, the right to
have made available to them for inspection all financial and other records,
pertinent corporate documents and other information reasonably requested by
them); provided that, prior to receiving or being granted access to any such
information, GS&Co. and any potential purchaser may be required by Counterparty
to enter into a customary nondisclosure agreement with Counterparty in respect
of any such due diligence investigation.
(c)    as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with GS&Co. (or any affiliate of GS&Co.
designated by GS&Co.) in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
GS&Co., which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, GS&Co. and its affiliates and
the provision of customary opinions and lawyers’ negative assurance letters, and
shall provide for the payment by Counterparty of all reasonable and documented
out-of-pocket fees and expenses in connection with such resale, including all
reasonable and documented out-of-pocket fees and expenses of counsel for GS&Co.,
and shall contain representations, warranties, covenants and agreements of
Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales; and
(d)    in connection with the private placement of such shares by Counterparty
to GS&Co. (or any such affiliate) and the private resale of such shares by
GS&Co. (or any such affiliate), Counterparty shall, if reasonably requested by
GS&Co., prepare, in cooperation with GS&Co., a private placement memorandum in
form and substance reasonably satisfactory to GS&Co.
5.    GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
in a commercially reasonable manner delivered by Counterparty to GS&Co. pursuant
to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by GS&Co., is equal to the absolute
value of the Forward Cash Settlement Amount (such date, the “Final Resale
Date”). If the proceeds of any sale(s) made by GS&Co., the Selling Agent or any
underwriter(s), net of any fees and commissions (including, without limitation,
underwriting or placement fees) customary and commercially reasonable for
similar transactions under the circumstances at the time of the offering,
together with carrying charges and expenses incurred in connection with the
offer and sale of the Shares (including, but without limitation to, the covering
of any over-allotment or short position (syndicate or otherwise)) (the “Net
Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
GS&Co. will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, GS&Co. shall return to
Counterparty on that date such unsold Shares.
6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to GS&Co., through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to GS&Co. additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be

3
    

--------------------------------------------------------------------------------



sold by GS&Co. in accordance with the provisions above; provided that if the sum
of the Net Proceeds from the sale of the originally delivered Shares and the Net
Proceeds from the sale of any Makewhole Shares is less than the absolute value
of the Forward Cash Settlement Amount then Counterparty shall, at its election,
either make such cash payment or deliver to GS&Co. further Makewhole Shares
until such Shortfall has been reduced to zero.
7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares (the
result of such calculation, the “Capped Number”). Counterparty represents and
warrants (which shall be deemed to be repeated on each day that the Transaction
is outstanding) that the Capped Number is equal to or less than the number of
Shares determined according to the following formula:
A – B
Where
A = the number of authorized but unissued shares of Counterparty that are not
reserved for future issuance on the date of the determination of the Capped
Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than the Transaction in the Shares under this Confirmation) with all
third parties that are then currently outstanding and unexercised.
“Reserved Shares” means 14,577,259 Shares.



4
    